 HOLIDAY INN OF OAKRIDGE,TENN.505Holiday Inns of America,Inc., d/b/a Holiday Inn ofOak Ridge,TennesseeandLocal 150-T, BuildingService Employees International Union,AFL-CIO.Case 10-CA-7943March 4, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH, AND MEMBERSFANNING, BROWN, AND JENKINSUpon a charge and an amended charge filed byLocal150-T,BuildingServiceEmployeesInternationalUnion,AFL-CIO, herein called theUnion, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 10, issued a complaint, dated October 6,1969, against Holiday Inns of America, Inc., d/b/aHoliday Inn of Oak Ridge, Tennessee, herein calledtheRespondent, alleging that the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1), andSection2(6)and. (7) of the National LaborRelations Act, as amended. Copies of the originaland amended charges and the complaint were dulyserved on the Respondent.The complaint alleges that on August 7, 1969, theUnion was certified, in Case 10-RM-500, as theexclusivebargainingrepresentativeofalltheemployees in an appropriate unit, and that, since onoraboutAugust 25, 1969, the Respondent hasrefused and is refusing to recognize and bargainwith the Union and to furnish the Union with a listof employees in the unit together with their rates ofpay, although the Union has requested it to do so.On October 20, 1969, the Respondent filed itsanswer to the complaint, in which it admitted all theallegations, including its refusal to recognize theUnion and to furnish to it a list of the names andrates of pay of employees in the unit, but denyingthat the Union was duly certified because new andmaterial facts occurred subsequent to the hearing onchallenged ballots in Case 10-RM-500, and allegingthat these facts, and the record in Case 10-RM-500,establish that the certificationwas invalid.TheRespondent thus asserts that it has not committedany unfair labor practices.On October 31, 1969, the General Counsel filedwith the Board a Motion for Summary Judgment inwhich he contends that the Respondent is merelyseeking to relitigate issues which were raised andconsidered, or which it could have raised and hadconsidered, before the Board, in Case 10-RM-500;that theRespondent's answer puts in issue nodisputedmattersonwhich another hearing isrequired; and that no issue of fact or law is indispute.The General Counsel, therefore, requeststheBoard to grant its Motion for SummaryJudgment against the Respondent. On November28, 1969, the Respondent -filed an Opposition to theGeneral Counsel's Motion with exhibits attached insupport thereof.Ruling on the Motion for Summary JudgmentIn its answer to the complaint, the Respondentcontends that it has committed no unfair laborpractices in refusing to bargain with the Union, andthat the complaint, therefore, should be dismissed.We find this contention to be without merit for thefollowing reasons:The record establishes that, upon a petition filedinCase 10-RM-500 by the Respondent, the partiesentered into a Stipulation for Certification uponConsent Election, which was duly approved by theRegional Director for Region 10, with an eligibilitydate of October 11, 1968; and that an electionthereafterwas held under his supervision anddirection, on November 1, 1968. According to theoriginal tally of ballots, there were 64 valid ballotscast,of which 30 were for, and 28 against, theUnion, and 6 were challenged. No objections to theelectionwerefiled.TheRegionalDirectorinvestigated the challenges and issued his Report onChallenged Ballots. Thereafter, the Respondent andtheUnion filed timely exceptions to the Reportexcept as it pertained to the challenge to the ballotof Dorothy L. Jenkins, which the Regional Directorrecommended be overruled. Thereafter, the BoardissuedanOrderDirectingHearing, in which itadoptedproforma,theRegionalDirector'srecommendation as to Dorothy L. Jenkins, butordered a hearing to resolve the issues as to theremaining five challenges. Following a hearing onJanuary 21 and 22, 1969, before Hearing OfficerRobert C. Batson, at which all parties were affordedfullopportunity to be heard, to examine andcross-examine witnesses, and to introduce evidencebearing on the issues, the Hearing Officer issued andduly served upon the parties his Report andRecommendation on Challenged Ballots.Thereafter, the Respondent and the Union filedtimely exceptions with supporting arguments. OnJune 23, 1969, the Board, having reviewed the entirerecord in the case, including the transcript of thehearing, theHearingOfficer'sReport,and theexceptions thereto, issued its Decision and Direction'inwhichitadoptedtheHearingOfficer'srecommendations that the challenges to the ballotsof Ronald E. Jenkins, Julia Bray, and Diana Wattsbe sustained; but, contrary to the Hearing Officer,sustained the challenge to the ballot of Mary F.Eatherly and overruled the challenge to the ballot ofAlceH. Rymer. Accordingly, the Board directedthat the ballots of Dorothy L. Jenkins and Alce H.Rymer be opened and counted and a revised tally ofballots served upon the parties.On June 26, 1969, the Respondent filed with theBoard a Motion for Reconsideration of its foregoingDecision and Direction. That motion was denied onJuly 23, 1969, on the ground that it raised nomaterial issues of fact or law not previously1176 NLRB No 124181 NLRB No. 78 506DECISIONSOF NATIONALLABOR RELATIONS BOARDconsidered.Thereafter,pursuant to the Board's direction,supra,theRegional Director opened the ballots ofDorothy L. Jenkins and of Rymer, issued to theparties a revised tally of ballots on August 1, 1969,showing 31 votes for, and 29 against, the Union,and, on August 7, 1969, accordingly, certified theUnion.On or about August 12, 1969, and since then, theUnion has requested the Respondent to bargaincollectivelywith it.On or about August 18, 1969,and thereafter theUnionhasrequestedtheRespondent to furnish it with a list of employees inthe appropriate unit, together with the rates of payof such employees. On or about August 25, 1969,and subsequent thereto the Respondent has refusedto furnish the Union with the requested informationand to recognize the Union as the exclusivebargaining representative of all employees in theappropriate unit.In its answer to the complaint and Opposition totheMotion for Summary Judgment, the Respondentcontends that the resolutions by the Board of thefivechallenges in dispute are not supported bysubstantial evidence in the record, and requests anew hearing. No additional evidence is offered as tofour of the challenges. The remaining challengedballotwas cast by Alce Rymer. In overruling thechallenge to his ballot, the Board found that he wasnot ineligiblebecause he was a social securityannuitant,' and, as he had not quit but was on leaveof absence on both the eligibility date and the dateof the election, November 1, 1968, he was eligible tovote.The only purported new evidence offered bytheRespondent consists of a letter from the Officeof the General Counsel dated April 29, 1969,referring to an "admission" by Rymer that he wastold"thathis leave of absence would end inDecember 1968, and he would be called back whenhisCompany needed him." It is clear that thispurportedevidencewas in the Respondent'spossession before the Board issued its Decision andDirection in Case 10-RM-500, but was not broughtto the Board's attention until the Respondent fileditsOppositionherein.It,therefore,cannotbeconsiderednewlydiscoveredorpreviouslyunavailable.Moreover, the so-called admissioncontained in the letter would serve only tostrengthenRymer'screditedtestimonyatthehearing, and the Board's finding based thereon, thathe was eligible.We find that the issues raised by theRespondent were fully litigated in Case 10-RM-500,and that no further hearing is required.3Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment, and find that the'Members Brown and Jenkins dissented to the counting of Rymer'sballot, as he is a social security annuitant,but since his vote is not crucialto the Union'smajority,agree that the certification of the Union wasvalid'SeeNLRB v.Brush-Moore Newspapers, Inc.413 F 2d809, 811(C.A 6), andcases cited thereinRespondent's refusals on and after August 12, 1968,to recognize the certified Union in the appropriateunit and to furnish it with information, which theRespondent does not dispute, and we find, wasrelevantand necessary for collective bargaining,constituted violations of Section 8(a)(5) and (1) ofthe Act.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Holiday Inns of America, Inc.,d/b/a Holiday Inn of Oak Ridge, Tennessee, is, andhas been at all times material herein, engaged in theoperation of a chain of motor motels in variousstates of the United States, and operates an inn andrestaurant at 420 South Illinois Avenue, Oak Ridge,Tennessee. During the past year, the Respondent, inthe course and conduct of its business, received atitsOak Ridge, Tennessee, operations, gross revenueinexcess of $500,000, more than 25 percent ofwhich was received from guests who remained lessthan 1 month. During the same period of time, inthe course and conduct of its business operations,theRespondent received goods valued in excess of$20,000 at its Oak Ridge facility from outside theState of Tennessee.II.THE LABORORGANIZATION INVOLVEDLocal150-T,BuildingServiceEmployeesInternationalUnion, AFL-CIO,is,and has been atalltimesmaterialherein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The UnitThe following employees of the Respondentconstituteaunitappropriateforcollectivebargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees oftheRespondent at itsOak Ridge, Tennessee,establishment, including desk clerks, night auditor,inspector,maids, laundry workers,maintenanceemployees, porters, cashier-hostesses, waitresses, busboys, cooks, salad girls, kitchen porters, bartenders,and secretary to the Innkeeper, but excluding casualemployees,professionalemployees,guards,theInnkeeper,theAssistantInnkeeper,thehousekeeper, and all other supervisors as defined inthe Act. HOLIDAY INN OF OAK RIDGE, TENN5072.The CertificationOn November 1, 1968, a majority of employees intheappropriate unit, by a secret ballot electionconducted under the direction and supervision of theRegionalDirector for Region 10 of the NationalLabor Relations Board, designated and selected theUnion as their representative for the purposes ofcollective bargaining with the Respondent, and onAugust 7, 1969, the Regional Director certified theUnionastheexclusivecollective-bargainingrepresentative of the employees in that unit.3.The Requests to Bargain and theRespondent's RefusalsOn or about August 12, 1969, and August 18,1969, the Union has requested and is requesting theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described appropriateunit and to furnish it with a list of employees in theunit and their rates of pay. On or about August 25,1969, and continuing to date, the Respondent didrefuse,andcontinuestorefuse,tobargaincollectivelywiththeUnionasexclusivecollective-bargaining representative of all employeesin said unit or to furnish the information requested.Accordingly,we find that the Respondent has,sinceAugust25,1969,refusedtobargaincollectivelywiththeUnionastheexclusivebargaining representative of the employees in theappropriateunit,and that, by such refusals, theRespondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurring in connectionwiththeoperations described in section 1, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within themeaningof Section8(a)(5) and (1) of the Act, we shall order it to ceaseand desist therefrom, and, upon request, bargaincollectivelywiththeUnionastheexclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement. We shallalso order the Respondent to furnish the requestedinformation to the Union.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent,for the periodprovidedby law,we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit.See:Mar-JacPoultry Company, Inc,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Holiday Inns of America, Inc., d/b/a HolidayInn of Oak Ridge, Tennessee,isanemployerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate thepurposesandpoliciesof the Act to assertjurisdiction in this proceeding2.Local 150-T, Building Service EmployeesInternationalUnion,AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All full-time and regular part-time employeesof the Respondent at its Oak Ridge, Tennessee,establishment, including desk clerks, night auditor,inspector,maids, laundryworkers,maintenanceemployees, porters, cashier-hostesses, waitresses, busboys, cooks, salad girls, kitchen porters, bartenders,and secretary to the Innkeeper, but excluding casualemployees,professionalemployees,guards,theInnkeeper,theAssistantInnkeeper,thehousekeeper, and all other supervisors as defined intheAct, constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act.4.Since August 7, 1969, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on August 25, 1969, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees in theappropriate unit, including its refusal to furnish theUnion witha listof employees in the unit togetherwith their rates of pay, the Respondent has engagedinand is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusals to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1) ofthe Act. 508DECISIONSOF NATIONALLABOR RELATIONS BOARD7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,HolidayInnsof America, Inc. d/b/a Holiday Inn ofOakRidge,Tennessee,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with Local 150-T, Building and ServiceEmployees InternationalUnion,AFL-CIO as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time employees oftheRespondentatitsOak Ridge, Tennessee,establishment, including desk clerks, night auditor,inspectors,maids, laundry workers,maintenanceemployees,porters,cashier-hostesses,waitresses,busboys,cooks,saladgirls,kitchenporters,bartendersand secretary to the Innkeeper, butexcluding casual employees, professional employees,guards, the Innkeeper, the Assistant Innkeeper, thehousekeeper, and all other supervisors as defined inthe Act.(b)Refusing to furnish the Union with a list ofnamesof employees in theunit,together with theirrates of pay.(c) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect towages,hours,and other terms andconditions of employment, and, if an understandingisreached, embody such understanding in a signedagreement.(b) Furnish the Union with a list of employees inthe unit together with their rates of pay.(c)Post at its places of business in Oak Ridge,Tennessee, copies of the attached notice marked"Appendix."'Copiesof said notice on formsprovided by the Regional Director for Region 10,after being duly signed by the Respondent, shall beposted immediately upon receipt thereof, and bemaintained by the Respondent for 60 consecutive'In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting,within 10 days from the date of thisDecision and Order, what steps the Respondent hastaken to comply herewith.APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal 150-T, Building Service Employees InternationalUnion, AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreementWE WILL furnish the Union with a list of employeestogether with their rates of pay The bargaining unit is.All full-time and regular part-time employees at ourOakRidge,Tennessee,motelandrestaurant,including desk clerks, night auditor, inspector, maids,laundryworkers,maintenance employees, porters,cashier-hostesses,waitresses,busboys, cooks, saladgirls, kitchen porters, bartenders, and secretary to theInnkeeper,butexcludingcasualemployees,professional employees, guards, the Innkeeper, theAssistant Innkeeper, the housekeeper, and all othersupervisors as defined in the Act.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organizationHOLIDAY INNS OFAMERICA, INC. D/B/AHOLIDAY INN OF OAKRIDGE, TENNESSEE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,Room 701, Peachtree Building, 730 Peachtree Street, NEAtlanta, Georgia 27101, Telephone 404-526-5760.